Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 02/28/2022 have been fully considered but they are not persuasive. Applicant argues on the remarks pages 8-10  [Claims 1-20 stand rejected as obvious over U.S. Patent No. 10,127,388 ("Popuveniue") in view of U.S. Publication No. 2010/0125594 ("Li"). The Applicant respectfully traverses this rejection. As to claim 1, the Office Action alleges that Popuveniue teaches a number of the recited limitations. For example, the Office Action alleges that Popuveniue discloses "determining, by the computer utilizing a bitwise matching between the first text string corresponding to the domain name obtained from the data source and a second text string corresponding to a domain name of interest" (citing Fig. 6 steps 608, 610, 612, 614, 620). The Office Action acknowledges that Popuveniue fails to disclose using a string distance function to determine a distance between the first text string corresponding to the domain name obtained from the data source and a second text string corresponding to a domain name of interest (OA, p. 18, lines 14-15), but alleges that this is disclosed by Li at paragraph 0009. As noted in the Office Action, Popuveniue discloses bitwise matching of the text extracted from the OCR's image to the list of domains. In other words, the extracted text is matched to the domains on the list at the level of their individual bits (Popuveniue, col. 8, lines 35-38; see, also https://en.wikipedia.org/wiki/Bitwise-operation). Bitwise matching of the extracted text is performed against a list of specific domains to determine whether the domain name from which the text was extracted is registrable over the domains in the list (Popuveniue, e.g., col. 2, lines 37- 42). The list of domains may include the most popular domains, or it may include all registered domains (Popuveniue, e.g., col. 4, lines 53-57). Because the purpose of Popuveniue's invention is to determine whether a domain name can be registered over previously registered domain names, it is necessary to determine whether the extracted text matches the listed domain names - thus, Popuveniue uses bitwise matching of the extracted text to the domain names (Popuveniue, col. 8, lines 35-38). This is a binary process (https://en.wikipedia.org/wiki/Bitwise-operation) - the text either matches the domain, or it does not. There is no need to use a distance function to determine a distance between the extracted text and the listed domain name because a distance would be irrelevant in determining whether the two match or not. Furthermore, the use of a string distance function to determine a distance between the extracted text and the listed domain name would make the matching process less efficient. A bitwise matching operation is a fast and simple action which is basic to higher-level arithmetic operations and is directly supported by a computer processor (https://en.wikipedia.org/wiki/Bitwise-operation). Bitwise operations use less resources and consequently less power than more complex operations (id.). Using a distance or similarity function such as the edit distance (a.k.a. Levenshtein distance), Jaccard similarity, and cosine similarity disclosed by Li in place of the bitwise matching explicitly taught by Popuveniue would slow down and complicate the matching process in comparison to the fast and efficient bitwise matching taught by Popuveniue. Moreover, since Popuveniue is attempting to find a bitwise match between the extracted text and the listed domain name, Li's distance or similarity functions would not provide any qualitative improvement in the matching results to offset the reduced speed and efficiency imposed by these functions. The Applicant notes that the Office Action alleges a person of ordinary skill in the art would be motivated to modify Popuveniue to use Li's distance/similarity functions would be "an improved strings matching algorithm" (citing pars. 0014-0015 of Li). The applicant points out that Li's invention is intended to solve the problem of approximate string queries (Li, e.g., title, abstract, par. 0006, etc.). The improvement provided by Li is an improvement over previous techniques for approximate string matching (Li, e.g., pars. 0006-0008, 0014-0015). The fact that Li concerns approximate string matching implies that the strings compared by Li are not bitwise matches, so Popuveniue's question of whether there is a bitwise match would be answered even before Li's process would begin. Li does not disclose or suggest that its variable-length n-gram techniques for approximate string matching would provide an improvement over the bitwise matching used in Popuveniue. The Applicant therefore respectfully submits that a person of ordinary skill in the art would not be motivated to modify Popuveniue with the teachings of Li as suggested by the Office Action. Consequently, the cited combination of prior art references fails to establish the obviousness of claim 1 in accordance with M.P.E.P. 2143.01. The Applicant points out that each of the remaining claims pending in the application includes limitations which are the same or similar to those discussed above with respect to claim 1. These claims are therefore believed to be patentable for the same reasons as claim 1. For at least the foregoing reasons, the Applicant respectfully requests withdrawal of the rejections under 35 U.S.C. § 103.],  examiner respectfully disagrees.
	First of all as construed by the applicant the bitwise operation of Popuveniue (See applicants remarks page 9 para 0003 and also underlined in bold above This is a binary process (https://en.wikipedia.org/wiki/Bitwise-operation) - the text either matches the domain, or it does not) is not a binary operation. Popuveniue’s bitwise fashion or operation is comparing each characters of the two domain names may be compared to its counterpart (i.e the first character of each domain name is compared, second character of each domain names may be compared and so on (i.e the string of bits are compared from both the domain names in a bitwise or each bit) and where there is a difference (i.e Unicode characters (string of bits) is different or not is therefore not just a binary operation (i.e match or no match) as construed by the applicant, see also Col 3 lines 52-56 and Col 11 lines 1-14 for the explanation
Second of all as disclosed in https://en.wikipedia.org/wiki/Bitwise-operation 

    PNG
    media_image1.png
    638
    1903
    media_image1.png
    Greyscale


In computer programming, a bitwise operation operates on a bit string, a bit array or a binary numeral (considered as a bit string) at the level of individual bits. So from above it is clear that it is not a binary process (i.e matches or not matches as construed by the applicant) and rather it operates on binary numerals (i.e bits or bit string or bitwise) and therefore Popuveniue’s bitwise operation is operating on bits (i.e bits or bits string) and is also consistent with applicant’s citation of bitwise in wikipedia. In view of the above, examiner maintains the rejections presented in the last office action. The rejections are presented below.
	Applicant’s remarks regarding the double patenting rejection have been considered by the examiner. Examiner also notes that applicant has not filed the terminal disclaimer to overcome the double patenting rejection. Examiner therefore maintains the double patenting rejection in-order to maintain the continuity of the record.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6-11, 13-18 and 20-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10679088. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims 1-20 are broader and obvious in view of the allowed claims 1-20 of US10679088.

Appl # 16866259                                                US10679088
1. A method, comprising: obtaining, by a computer, a domain name from a data source; converting, by the computer, the domain name into an image; converting, by the computer, the image into a first text string corresponding to the domain name obtained from the data source; determining, by the computer utilizing a string distance function, a distance between the first text string corresponding to the domain name obtained from the data source and a second text string corresponding to a domain name of interest; determining, by the computer based at least on the distance, whether the first text string corresponding to the domain name obtained from the data source is visually similar to or matches the second text string corresponding to the domain name of interest; and responsive to the first text string corresponding to the domain name obtained from the data source being determined as visually similar to or matches the second text string corresponding to the domain name of interest, identifying the domain name obtained from the data source as a candidate domain.  
2. The method according to claim 1, wherein whether the first text string corresponding to the domain name obtained from the data source is visually similar to or matches the second text string corresponding to the domain name of interest is further determined based at least on one of a security policy or a requirement associated with the domain name of interest.  
3. The method according to claim 2, wherein the security policy or the requirement associated with the domain name of interest is defined by at least one of an anti-phishing rule, a brand protection rule, or a domain detection rule.  
4. The method according to claim 1, wherein the determining the distance further comprises calculating a Levenshtein distance, an edit distance, an n-gram distance, or a bigram distance between the first text string corresponding to the domain name obtained from the data source and the second text string corresponding to the domain name of interest.  

6. The method according to claim 1, wherein the domain name is one of a plurality of domain names obtained from the data source, wherein each of the plurality of domain names is converted into a corresponding image, wherein the corresponding image is converted into a corresponding text string, wherein the corresponding text string is compared with the second text string corresponding to the domain name of interest in determining whether the corresponding text string is visually similar to or matches the second text string corresponding to the domain name of interest, and wherein any of the plurality of domain names having a corresponding text string determined as visually similar to or matches the second text string corresponding to the domain name of interest is identified as a candidate domain.  
7. The method according to claim 6, further comprising: generating a list of candidate domains from the plurality of domain names, wherein each of the candidate domains has a corresponding text string that has been programmatically determined as visually similar to or matches the second text string corresponding to the domain name of interest.  
8. A system, comprising: a processor; a non-transitory computer-readable medium; and stored instructions translatable by the processor for: obtaining a domain name from a data source; converting the domain name into an image; converting the image into a first text string corresponding to the domain name obtained from the data source; determining, utilizing a string distance function, a distance between the first text string corresponding to the domain name obtained from the data source and a second text string corresponding to a domain name of interest;   determining, based at least on the distance, whether the first text string corresponding to the domain name obtained from the data source is visually similar to or matches the second text string corresponding to the domain name of interest; and responsive to the first text string corresponding to the domain name obtained from the data source being determined as visually similar to or matches the second text string corresponding to the domain name of interest, identifying the domain name obtained from the data source as a candidate domain.  
9. The system of claim 8, wherein whether the first text string corresponding to the domain name obtained from the data source is visually similar to or matches the second text string corresponding to the domain name of interest is further determined based at least on one of a security policy or a requirement associated with the domain name of interest.  
10. The system of claim 9, wherein the security policy or the requirement associated with the domain name of interest is defined by at least one of an anti-phishing rule, a brand protection rule, or a domain detection rule.  
11. The system of claim 8, wherein the determining the distance further comprises calculating a Levenshtein distance, an edit distance, an n-gram distance, or a bigram distance between the first text string corresponding to the domain name obtained from the data source and the second text string corresponding to the domain name of interest.  
13. The system of claim 8, wherein the domain name is one of a plurality of domain names obtained from the data source, wherein each of the plurality of domain names is converted into a corresponding image, wherein the corresponding image is converted into a corresponding text string, wherein the corresponding text string is compared with the second text string corresponding to the domain name of interest in determining whether the corresponding text string is visually similar to or matches the second text string corresponding to the domain name of interest, and wherein any of the plurality of domain names having a corresponding text string determined as visually similar to or matches the second text string corresponding to the domain name of interest is identified as a candidate domain.  
14. The system of claim 13, wherein the stored instructions are further translatable by the processor for: generating a list of candidate domains from the plurality of domain names, wherein each of the candidate domains has a corresponding text string that has been programmatically determined as visually similar to or matches the second text string corresponding to the domain name of interest.  
15. A computer program product comprising a non-transitory computer-readable medium storing instructions translatable by a processor for: obtaining a domain name from a data source; converting the domain name into an image; converting the image into a first text string corresponding to the domain name obtained from the data source; determining, utilizing a string distance function, a distance between the first text string corresponding to the domain name obtained from the data source and a second text string corresponding to a domain name of interest; determining, based at least on the distance, whether the first text string corresponding to the domain name obtained from the data source is visually similar to or matches the second text string corresponding to the domain name of interest; and responsive to the first text string corresponding to the domain name obtained from the data source being determined as visually similar to or matches the second text string corresponding to the domain name of interest, identifying the domain name obtained from the data source as a candidate domain.  
16. The computer program product of claim 15, wherein whether the first text string corresponding to the domain name obtained from the data source is visually similar to or matches the second text string corresponding to the domain name of interest is further determined based at least on one of a security policy or a requirement associated with the domain name of interest.  
17. The computer program product of claim 16, wherein the security policy or the requirement associated with the domain name of interest is defined by at least one of an anti- phishing rule, a brand protection rule, or a domain detection rule.  
18. The computer program product of claim 15, wherein the determining the distance further comprises calculating a Levenshtein distance, an edit distance, an n-gram distance, or a bigram distance between the first text string corresponding to the domain name obtained from the data source and the second text string corresponding to the domain name of interest.  
20. The computer program product of claim 15, wherein the domain name is one of a plurality of domain names obtained from the data source, wherein each of the plurality of domain names is converted into a corresponding image, wherein the corresponding image is converted into a corresponding text string, wherein the corresponding text string is compared with the second text string corresponding to the domain name of interest in determining whether the corresponding text string is visually similar to or matches the second text string corresponding to the domain name of interest, and wherein any of the plurality of domain names having a corresponding text string determined as visually similar to or matches the second text string corresponding to the domain name of interest is identified as a candidate domain.  

21. (New) The method according to claim 1, wherein whether the first text string corresponding to the domain name obtained from the data source is visually similar to or matches the second text string corresponding to the domain name of interest is further determined based at least on one of a security policy.  

22. (New) The system of claim 8, wherein whether the first text string corresponding to the domain name obtained from the data source is visually similar to or matches the second text string corresponding to the domain name of interest is further determined based at least on one of a security policy.  

23. (New) The computer program product of claim 15, wherein whether the first text string corresponding to the domain name obtained from the data source is visually similar to or matches the second text string corresponding to the domain name of interest is further determined based at least on one of a security policy.




1. A method for visual domain detection, comprising: obtaining, by a computer, a domain name string, the domain name string collected or generated by a data source over a network, the computer comprising at least one processor and at least one non-transitory computer-readable medium; converting, by the computer, the domain name string for visual domain detection processing, the converting comprising: determining whether to decode the domain name string based on a format of the domain name string; responsive to a determination to decode the domain name string, decoding the domain name string into binary characters; and rendering the binary characters as an image; applying, by the computer, an optical character recognition (OCR) function to the image, the applying the OCR function to the image generating a text string that is a domain name set of characters; comparing, by the computer, the text string generated by the OCR function with a protected domain name; determining, by the computer utilizing a string similarity measure, whether the text string generated by the OCR function from the image converted from the domain name string is similar to or matches the protected domain name, the string similarity measure comprising a bigram distance between the domain name string and the protected domain name; and communicating, by the computer, a result from the determining to a computing device over the network. 
    2. The method according to claim 1, wherein the computer determines prior to the converting whether the domain name string is an internationalized domain name. 
    3. The method according to claim 2, wherein the computer determines whether the domain name string is an internationalized domain name by parsing the domain name string and determining whether an ASCII representation consisting of a prefix is present in the domain name string. 
    4. The method according to claim 3, wherein the prefix comprises "xn--". 
    5. The method according to claim 2, wherein the computer decodes the internationalized domain name into binary characters, and wherein the computer renders the binary characters into an image file utilizing a draw function. 
    6. The method according to claim 5, wherein the binary characters are in UTF8 format. 
    7. The method according to claim 1, further comprising: determining, based on one or more words in the text string, whether the domain name string belongs to same product or service vertical on the Internet as the protected domain name; and responsive to the domain name string and the protected domain name belonging to the same product or service vertical on the Internet, providing the domain name string to a rules engine for analysis. 
    8. A system for visual domain detection, comprising: a computer embodying a visual domain analyzer, the computer comprising at least one processor and at least one non-transitory computer-readable medium storing instructions translatable by the at least one processor to perform: obtaining a domain name string, the domain name string collected or generated by a data source over a network; converting the domain name string for visual domain detection processing, the converting comprising: determining whether to decode the domain name string based on a format of the domain name string; responsive to a determination to decode the domain name string, decoding the domain name string into binary characters; and rendering the binary characters as an image; applying an optical character recognition function (OCR) to the image, the applying the OCR function to the image generating a text string that is a domain name set of characters; comparing the text string generated by the OCR function with a protected domain name; determining, utilizing a string similarity measure, whether the text string generated by the OCR function from the image converted from the domain name string is similar to or matches the protected domain name, the string similarity measure comprising a bigram distance between the domain name string and the protected domain name; and communicating a result from the determining to a computing device over the network. 
    9. The system of claim 8, wherein the instructions are further translatable by the at least one processor to determine prior to the converting whether the domain name string is an internationalized domain name. 
    10. The system of claim 9, wherein the instructions are further translatable by the at least one processor to determine whether the domain name string is an internationalized domain name by parsing the domain name string and determining whether an ASCII representation consisting of a prefix is present in the domain name string. 
    11. The system of claim 10, wherein the prefix comprises "xn--". 
    12. The system of claim 9, wherein the instructions are further translatable by the at least one processor to decode the internationalized domain name into binary characters, and wherein the instructions are further translatable by the at least one processor to render the binary characters into an image file utilizing a draw function. 
    13. The system of claim 12, wherein the binary characters are in UTF8 format. 
    14. The system of claim 8, wherein the instructions are further translatable by the at least one processor for: determining, based on one or more words in the text string, whether the domain name string belongs to same product or service vertical on the Internet as the protected domain name; and responsive to the domain name string and the protected domain name belonging to the same product or service vertical on the Internet, providing the domain name string to a rules engine for analysis. 
    15. A computer program product for visual domain detection, the computer program product comprising at least one non-transitory computer-readable medium storing instructions translatable by at least one processor to perform: obtaining a domain name string, the domain name string collected or generated by a data source over a network; converting the domain name string for visual domain detection processing, the converting comprising: determining whether to decode the domain name string based on a format of the domain name string; responsive to a determination to decode the domain name string, decoding the domain name string into binary characters; and rendering the binary characters as an image; applying an optical character recognition function (OCR) to the image, the applying the OCR function to the image generating a text string that is a domain name set of characters; comparing the text string generated by the OCR function with a protected domain name; determining, utilizing a string similarity measure, whether the text string generated by the OCR function from the image converted from the domain name string is similar to or matches the protected domain name, the string similarity measure comprising a bigram distance between the domain name string and the protected domain name; and communicating a result from the determining to a computing device over the network. 
    16. The computer program product of claim 15, wherein the instructions are further translatable by the at least one processor to determine prior to the converting whether the domain name string is an internationalized domain name. 
    17. The computer program product of claim 16, wherein the instructions are further translatable by the at least one processor to determine whether the domain name string is an internationalized domain name by parsing the domain name string and determining whether an ASCII representation consisting of a prefix is present in the domain name string. 
    18. The computer program product of claim 17, wherein the prefix comprises "xn--". 
    19. The computer program product of claim 16, wherein the instructions are further translatable by the at least one processor to decode the internationalized domain name into binary characters, and wherein the instructions are further translatable by the at least one processor to render the binary characters into an image file utilizing a draw function. 
    20. The computer program product of claim 15, wherein the instructions are further translatable by the at least one processor for: determining, based on one or more words in the text string, whether the domain name string belongs to same product or service vertical on the Internet as the protected domain name; and responsive to the domain name string and the protected domain name belonging to the same product or service vertical on the Internet, providing the domain name string to a rules engine for analysis. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Popuveniue et al. (US10127388) hereafter Popuveniue in view of the well-known in the art of strings matching Li et al. (US20100125594) hereafter Li.

1.  Regarding claim 1, Popuveniue discloses a (Figs 1-7 discloses a method/system) method comprising: 
obtaining, by a computer, a domain name (fig 1 elements 102 (a computer), 106, col 2 lines 52 and 65 discloses all registered domain names (i.e already registered domain name) and registrar 106 meeting the claim limitations) from a data source (fig 1 shows the computer 102, and col 3 lines 42-50 discloses receiving an indication of a domain name string from a computer via a user interface (i.e generated by a data source) and via internet 104 (network) a request to process meeting the claim limitations, examiner notes that the specifics of the data source are not required by the claim);
converting, by the computer, the domain name into an image (fig 2 steps 204-210, col 3 lines 52 through col 5 lines 29 shows the converting of the domain name string as an image and OCR the image (i.e domain name is converted to an image) meeting the claim limitations); 
determining, by the computer utilizing (fig 6 steps 608, 610, 612, 614, 620 shows and discloses the extracted text from the OCRed image of the domain name (i.e the visual first text string corresponding to the domain name obtained from the data source) bitwise matches to the domain name in the list (i.e the domain name of interest), examiner notes that the output of step 614 in the NO loop is the determination of the match meeting the claim limitations);
determining, by the computer or matches the second text string corresponding to the domain name of interest (fig 6 steps 608, 610, 612, 614, 620 shows and discloses the extracted text from the OCRed image of the domain name (i.e the visual (image) first text string corresponding to the domain name obtained from the data source) bitwise matches to the domain name in the list (i.e the domain name of interest), examiner notes that the output of step 614 in the NO loop is the determination of the match meeting the claim limitations, examiner also notes that col 11 lines 48-50 “Fig 6 depicts an example operating procedures for identifying visually similar domain names when they are presented to the user”); and
responsive to the first text string corresponding to the domain name obtained from the data source being determined as visually similar to or matches the second text string corresponding to the domain name of interest, identifying the domain name obtained from the data source as a candidate domain (fig 6 steps 608, 610, 612, 614, 620 shows and discloses the extracted text from the OCRed image of the domain name (i.e the visual first text string corresponding to the domain name obtained from the data source) bitwise matches to the domain name in the list (i.e the domain name of interest), examiner notes that the output of step 614 in the NO loop is the determination of the match and output “i.e access URL or identified candidate domain” at step 620 is responsive to the match meeting the claim limitations). Popuveniue discloses bitwise matching between the strings as seen above. Popuveniue however do not recite in exact claim language a string distance function and a distance between the strings as claimed. 
Li discloses a well-known strings distance function and the distance between the strings (para 0009 in the background discloses various functions can be used to measure similarity between the strings, such as an edit distance (a.k.a Levenshtein distance), Jaccard similarity and cosine similarity) meeting the above claim limitations of strings distance function and the distance). Before the effective filing date of the invention was made, Li and Popuveniue are combinable because they are from the same filed of endeavor and are analogous art of strings data processing. The suggestion/motivation would be an improved strings matching algorithm at paras 0014-0015. Therefore it would be obvious and within one of ordinary skill in the art to have recognized the advantages of Li in the method of Popuveniue to obtain the invention as specified in claim 1.

2. Regarding claim 2, Popuveniue and Li discloses the method according to claim 1. Popuveniue discloses further, wherein whether the first text string corresponding to the domain name obtained from the data source is visually similar to or matches the second text string corresponding to the domain name of interest is further determined based at least on one of a security policy or a requirement associated with the domain name of interest (col 4 lines 33-39 determining the international domain name i.e .Ca based on the profile /geographical location/IP address meeting the claim limitations of a requirement associated with the domain name, examiner notes that due to the recital of or only one limitation is required to be met and the specifics of the requirement are not required by the current claim).  

3. Regarding claim 3, Popuveniue and Li discloses the method according to claim 2. Popuveniue discloses further wherein the security policy or the requirement associated with the domain name of interest is defined by at least one of an anti-phishing rule, a brand protection rule, or a domain detection rule (col 4 lines 33-39 determining the international domain name i.e .Ca based on the profile /geographical location/IP address meeting the claim limitations of a domain detection rule, examiner notes that due the recital of or only one limitation is required to be met and the specifics of the rule are not required by the current claim).  

 4. Regarding claim 4, Popuveniue and Li disclose the method according to claim 1. Li discloses further wherein the determining the distance further comprises calculating a Levenshtein distance, or meeting the above claim limitations, examiner notes that due to the recital of or only one is required to be met).  

5. Regarding claim 6, Popuveniue and Li disclose the method according to claim 1. Popuveniue shows in fig 2 the receiving of the domain name for the registration of the domain names in order for the conversion to the image, conversion to the corresponding text and the matching process to identify the candidate domain to access at step 620 obviously meeting the limitations of wherein the domain name is one of a plurality of domain names obtained from the data source, wherein each of the plurality of domain names is converted into a corresponding image, wherein the corresponding image is converted into a corresponding text string, wherein the corresponding text string is compared with the second text string corresponding to the domain name of interest in determining whether the corresponding text string is visually similar to or matches the second text string corresponding to the domain name of interest, and wherein any of the plurality of domain names having a corresponding text string determined as visually similar to or matches the second text string corresponding to the domain name of interest is identified as a candidate domain.  

6. Regarding claim 7, Popuveniue and Li disclose the method according to claim 6. Popuveniue shows in fig 2 and at col 4 lines 48-60, a list of the most popular names (candidates) domain names and further in fig 6 the matching process obviously meeting limitations of further comprising: generating a list of candidate domains from the plurality of domain names, wherein each of the candidate domains has a corresponding text string that has been programmatically determined as visually similar to or matches the second text string corresponding to the domain name of interest.  

7. Claim 8 is a corresponding system claim of claim 1. See the explanation of claim 1. Popuveniue discloses the system in figs 1, 7 shows the system with computer, processor, non- transitory computer readable medium storing instructions translatable by the operations.

8. Claim 9 is a corresponding system claim of claim 2. See the explanation of claim 2.

9. Claim 10 is a corresponding system claim of claim 3. See the explanation of claim 3.

10. Claim 11 is a corresponding system claim of claim 4. See the explanation of claim 4.

11. Claim 13 is a corresponding system claim of claim 6. See the corresponding explanation of claim 6.

12.  Claim 14 is a corresponding system claim of claim 7. See the corresponding explanation of claim 7.

13. Claim 15 is a corresponding computer program product claim of claim 1. See the explanation of claim 1. Figs 1,7 col 13 lines 39-51, col 14 lines 42-56 shows and discloses non-transitory computer readable medium as claimed.

14. Claim 16 is a corresponding computer program product claim of claim 2. See the explanation of claim 2.

15. Claim 17 is a corresponding computer program product claim of claim 3. See the explanation of claim 3.

16. Claim 18 is a corresponding computer program product claim of claim 4. See the explanation of claim 4.

17. Claim 20 is a corresponding computer program product claim of claim 6. See the corresponding explanation of claim 6.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Popuveniue in view of Li and in further view of Siba et al., US20170374015 hereafter Siba.

18. Regarding claim 21, Popuveniue and Li disclose the method according to claim 1. Popuveniue discloses wherein whether the first text string corresponding to the domain name obtained from the data source is visually similar to or matches the second text string corresponding to the domain name of interest (col 4 lines 16-39 determining the visually similar domain names and international domain name i.e .Ca based on the profile /geographical location/IP address meeting the claim limitations of the determining domain name of interest. Popuveniue and Li however are silent and fails to disclose Domain name further determined based at least on one of a security policy.  
	Siba discloses and shows in figs 2,3 and paras 0038, 0042-0044 security policy module and comparing two bit strings based on the security policy meeting the limitations of further determined based on at least one of a security policy. Examiner notes that the specifics of a security policy are not required by the current claim. Before the effective filing date of the invention was made, Siba, Popuveniue and Li are combinable because they are from the same filed of endeavor and are analogous art of bits data processing. The suggestion/motivation would be a protected device/method/system at para 0015. Therefore it would be obvious and within one of ordinary skill in the art to have recognized the advantages of Siba in the method of Popuveniue and Li to obtain the invention as specified in claim 21.

19. Claim 22 is s corresponding system claim of claim 21. See the corresponding explanation of claim 21.

20. Claim 23 is a corresponding computer program product claim of claim 21. See the corresponding explanation of claim 21.

Examiner's Note: Examiner has cited particular figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested for the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Examiner also cites references in PTO892 but not relied on, which are relevant and pertinent to the applicant’s disclosure, and may also be reading on the claims and claimed limitations. Applicant is advised to consider the references in preparing the response/amendments in-order to expedite the prosecution.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227. The examiner can normally be reached IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYESH PATEL
Primary Examiner
Art Unit 2669



/JAYESH A PATEL/Primary Examiner, Art Unit 2669